      Case 3:20-cv-00243-MMD-WGC Document 78 Filed 05/20/20 Page 1 of 11



 1   AARON D. FORD
      Attorney General
 2   GREGORY L. ZUNINO, Bar No. 4805
      Deputy Solicitor General
 3   CRAIG A. NEWBY, Bar No. 8591
      Deputy Solicitor General
 4   State of Nevada
     100 N. Carson Street
 5   Carson City, Nevada 89701-4717
     Tel: (775) 684-1100
 6   E-mail: glzunino@ag.nv.gov
     E-mail: cnewby@ag.nv.gov
 7
     Attorneys for Barbara Cegavske
 8

 9                           UNITED STATES DISTRICT COURT
                                  DISTRICT OF NEVADA
10
     WILLIAM STANLEY PAHER, et al.,                    Case No. 3:20-cv-00243-MMD-WGC
11
                        Plaintiffs,                NEVADA SECRETARY OF STATE’S
12
     vs.                                             CONSOLIDATED MOTION TO
13                                                  DISMISS AND OPPOSITION TO
     BARBARA CEGAVSKE, et al.,                      PLAINTIFFS’ SECOND MOTION
14
                        Defendants.                FOR PRELIMINARY INJUNCTION
15

16         Defendant Barbara Cegavske, in her capacity as Nevada Secretary of State
17   (Secretary), by and through counsel, Aaron D. Ford, Attorney General, Gregory L. Zunino,
18   Deputy Solicitor General, and Craig Newby, Deputy Solicitor General, hereby submits this
19   consolidated motion to dismiss and opposition to Plaintiffs’ second motion for preliminary
20   injunction. Dismissal is sought pursuant to Rule 12(b)(1) of the Federal Rules of Civil
21   Procedure on the ground that Plaintiffs have failed to identify facts demonstrating their
22   standing to bring suit for an alleged violation of rights guaranteed by the First and
23   Fourteenth Amendments to the U.S. Constitution.
24   DATED this 20th day of May, 2020.            AARON D. FORD
                                                  Attorney General
25                                                By: Gregory L. Zunino
                                                        GREGORY L. ZUNINO
26                                                      Deputy Solicitor General
                                                        CRAIG NEWBY
                                                        Deputy Solicitor General
27
28
                                                  Attorneys for Secretary of State

                                                -1-
          Case 3:20-cv-00243-MMD-WGC Document 78 Filed 05/20/20 Page 2 of 11



 1                                  POINTS AND AUTHORITIES

 2   I.       INTRODUCTION

 3            Little has changed since Plaintiffs’ first motion for a preliminary injunction. The

 4   relevant facts are as stated in the Court’s order dated April 30, 2020.         See Paher v.

 5   Cegavske, ___ F. Supp.3d ___, 2020 WL 2089813, *2–4 (D. Nev. 2020). Plaintiffs did not

 6   seek reconsideration of the Court’s April 30, 2020 order, as provided for by Rule 60(b) of

 7   the Federal Rules of Civil Procedure. Plaintiffs did not seek expedited appellate review

 8   premised on the irreparable harm associated with mail-in voting for the June 9, 2020

 9   primary, for which the counties have already mailed ballots.

10            Instead, Plaintiffs waited two weeks to file an amended complaint that rehashes

11   the original challenge to the legal and statutory basis for the decision by state and local

12   election officials to implement an all-mail primary election for June 9, 2020. The second

13   motion is a notably cumbersome read, 24 pages in total, because it simply repeats all of

14   the legal arguments from the original motion, with a few new bells and whistles. Simply

15   stated, it a retread, and yet it comes a full two weeks after the Court’s decision on the

16   first motion for preliminary injunction. The inexplicable 2-week delay makes this Court’s

17   Purcell concerns from the April 30, 2020 order even more applicable than before, and

18   further justifies the application of the equitable doctrine of laches.

19            As a matter of law, Plaintiffs’ second motion for preliminary injunction specifically

20   takes issue with the Court’s conclusion that the Washoe County registrar appears to have

21   satisfied the notice requirement of NRS § 293.213(5), even though notice was provided

22   after the March deadlines described at NRS § 293.205 and .206. (ECF. No 65 at 4–6). See

23   Paher, 2020 WL 2089813, *10. Plaintiffs neglect to explain why this warrants a second

24   motion given the Court’s finding that the issue is rendered moot by Plaintiffs’ lack of

25   standing. See id. Nothing argued by Plaintiffs suggests any new basis for standing here.

26            From a factual standpoint, Plaintiffs’ second motion is likewise bereft of substance.

27   Plaintiffs anxiously describe some new developments in Clark County: specifically the

28   implementation of an election plan that “gives voters advantages over other-county

                                                   -2-
       Case 3:20-cv-00243-MMD-WGC Document 78 Filed 05/20/20 Page 3 of 11



 1   voters, including by (i) sending absent ballots to inactive voters and, as reported, ‘allow a

 2   bipartisan group of deputized ‘field registrars’ to collect sealed ballots from voters.’ (ii)

 3   creating more vote centers than other Nevada counties.” (ECF No. 64 at 2:12–15).           By

 4   now complaining of more vote centers (which presumably allow for more in-person

 5   voting), Plaintiffs contradict the rationale for their first motion. While the first motion

 6   advanced the speculative proposition that less in-person voting would facilitate voter

 7   fraud, the second motion expresses concern about Clark County’s decision to expand

 8   opportunities for in-person voting. If there is a hearing on this retread motion, Plaintiffs

 9   should explain their change in position on the merits of more in-person voting.

10         As to Plaintiffs’ first point about inactive voters and field registrars, they fall back

11   on the same speculative, unsupported allegations of vote dilution that this court has

12   already rejected. Under Nevada law, Clark County election officials have the discretion

13   to determine the best methods of reaching voters in their large, populous, and

14   geographically diverse county. Plaintiffs do not identify how the addition of vote centers,

15   or the decision to mail ballots to inactive voters, runs afoul of Nevada’s election statutes.

16   Plaintiffs’ demand for injunctive relief continues to be grounded in their unprovable

17   assertion that vote-by-mail processes are inferior to in-person processes as a means of

18   combatting voter fraud. No evidence has been provided warranting reconsideration of this

19   court’s prior order on this issue.

20         This is ultimately a policy argument that Plaintiffs must pursue through

21   legislative channels, not through civil rights litigation at this belated hour. Injunctive

22   relief remains unwarranted in this case.

23   II.   STANDARD OF REVIEW 1

24         Rule 12(b)(1) of the Federal Rules of Civil Procedure allows defendants to seek

25   dismissal of a claim or action for a lack of subject matter jurisdiction. Dismissal under

26
           1 This section covers only the standard of review for dismissal under Rule 12(b)(1)
27   of the Federal Rules of Civil Procedure. The standard for issuance of a preliminary
     injunction is discussed in the Secretary’s opposition to Plaintiff’s original motion for a
28
     preliminary injunction. (ECF No. 28 at 3-4). In the interest of brevity, the discussion is
     not repeated here.
                                                -3-
       Case 3:20-cv-00243-MMD-WGC Document 78 Filed 05/20/20 Page 4 of 11



 1   Rule 12(b)(1) is appropriate if the complaint, considered in its entirety, fails to allege facts

 2   on its face that are sufficient to establish subject matter jurisdiction. In re Dynamic

 3   Random Access Memory (DRAM) Antitrust Litigation, 546 F.3d 981, 984–85 (9th Cir.

 4   2008).

 5            Although the defendant is the moving party in a motion to dismiss brought under

 6   Rule 12(b)(1), the plaintiff is the party invoking the court’s jurisdiction. As a result, the

 7   plaintiff bears the burden of proving that the case is properly in federal court. McCauley

 8   v. Ford Motor Co., 264 F.3d 952, 957 (9th Cir. 2001) (citing McNutt v. General Motors

 9   Acceptance Corp., 298 U.S. 178, 189 (1936)).          Federal courts are courts of limited

10   jurisdiction. Owen Equip. & Erection Co. v. Kroger, 437 U.S. 365, 374 (1978). A federal

11   court is presumed to lack jurisdiction in a particular case unless the contrary

12   affirmatively appears. Stock West, Inc. v. Confederated Tribes of the Colville Reservation,

13   873 F.2d 1221, 1225 (9th Cir. 1989). Thus, federal subject matter jurisdiction must exist

14   at the time an action is commenced. Mallard Auto. Grp., Ltd. v. United States, 343 F.

15   Supp. 2d 949, 952 (D. Nev. 2004).

16            Article III, § 2 of the U.S. Constitution states that the federal courts may only

17   adjudicate “Cases” and “Controversies”. See Lujan v. Defenders of Wildlife, 504 U.S. 555,

18   559 (1992). The case-or-controversy requirement of Article III requires that Plaintiffs

19   establish their “standing” as a jurisdictional prerequisite to the prosecution of this law

20   suit.    Clapper v. Amnesty International USA, 586 U.S. 398, 408 (2013).            The Court

21   discussed the elements of standing in its decision of April 30, 2020. See Paher, 2020 WL

22   2089813, *4–5.

23            As the Court previously held, see Paher, 2020 WL 2089813, *5, Plaintiffs do not

24   have standing to pursue allegations that their votes have been diluted in violation of

25   rights guaranteed by the First and the Fourteenth Amendments to the U.S. Constitution.

26   At this early point in the election cycle, no votes have even been counted. Until the votes

27   have been counted and the 2020 primary election has run its course, it is impossible to

28   know whether anyone’s vote will be diluted.          Plaintiffs speculate that the election-

                                                   -4-
       Case 3:20-cv-00243-MMD-WGC Document 78 Filed 05/20/20 Page 5 of 11



 1   integrity and anti-fraud measures in place for the 2020 primary election are not

 2   sufficiently robust to prevent voter fraud.    Without evidence, Plaintiffs offer no reason

 3   why this Court should reconsider its prior order on the same legal issue in this case.

 4          Ultimately, the search for the proper balance between voter access and election-

 5   integrity considerations is a matter for policy makers, not federal courts.        Plaintiffs’

 6   amended complaint must be dismissed on the ground that the Court lacks subject matter

 7   jurisdiction over their claims.

 8   III.   ARGUMENT

 9          A. Plaintiffs’ New Factual Allegations Do Not Satisfy the Standing Requirement

10          Plaintiffs continue to challenge the decisions that state and local elections officials

11   have made in preparation for the June 9, 2020 primary election. At this point, their

12   principal complaint concerns the decision by elections officials in Clark County to open

13   two additional vote centers, mail ballots to inactive voters, and task certain elections

14   officials with the responsibility of collecting paper ballots at locations other than the

15   established vote centers. These decisions, they claim, will create “a flood of ballots” in

16   Clark County, presumably fraudulent, that will lead to Plaintiffs’ disenfranchisement.

17   (ECF No.at 8–10). This argument is no less speculative than their previous argument

18   that statewide vote-by-mail processes would cause their disenfranchisement.

19          Plaintiffs have simply modified their argument slightly, claiming now that the

20   conditions in Clark County will favor urban voters to the detriment of rural voters. (ECF

21   No. 64 at 2:12–15; ECF No. 65 at 22:1–9). Plaintiffs do not allege, however, that their

22   ability to access the polls in Washoe County has been unconstitutionally impeded. To the

23   contrary, they express an eagerness to vote, and no reservations about their ability to

24   access the polls. (ECF No. 64 at 3–4). Insofar as their renewed motion and amended

25   complaint are premised upon the alleged preferential treatment of Clark County voters,

26   their grievance appears to be grounded in a desire to reduce voter turnout in Clark

27   County rather than increase voter turnout in Washoe County. (ECF No. 65 at 22:1–9).

28   They cite not a single federal case that supports their argument for adopting measures on

                                                   -5-
      Case 3:20-cv-00243-MMD-WGC Document 78 Filed 05/20/20 Page 6 of 11



 1   a statewide basis to equalize voter turnout between urban and rural areas in Nevada.

 2   Assuming that such equalization is desirable from a policy standpoint, Plaintiffs might

 3   perhaps explore the possibility of making the polls more accessible in the rural parts of

 4   the state.

 5         Indeed, Plaintiffs’ federal lawsuit is misguided and runs contrary to principles of

 6   federalism and separation of powers. The discretionary decisions of an executive branch

 7   official, including an election official, must typically be challenged in state court through a

 8   petition for judicial review, as provided by NRS § 233B.130, or by way of writ proceedings

 9   when judicial review in not available under the Nevada Administrative Procedures Act.

10   See NRS Chapter 34; Kay v. Nunez, 122 Nev. 1100, 146 P.3d 801 (2006) (“Here, Kay

11   understandably challenged the district court's order through both a petition for judicial

12   review and a petition for a writ of mandamus. As the petition for judicial review was the

13   proper mechanism . . . Kay's writ petition was inappropriate.”).           There are limited

14   methods for challenging agency decisions, such as those at issue here, because “[t]he

15   courts must be wary not to tread upon the prerogatives of other departments of

16   government or to assume or utilize any undue powers. Galloway v. Truesdell, 83 Nev. 13,

17   31, 422 P.2d 237, 249 (1967). “If this is not done, the balance of powers will be disturbed

18   and that cannot be tolerated for the strength of our system of government and the

19   judiciary itself is based upon that theory.” Id.

20         Proceedings to obtain a writ of mandamus would typically be the proper method for

21   compelling the Secretary of State to issue an order to county clerks requiring that they

22   establish no more than one vote center per county, mail ballots to active voters only, and

23   refrain from using field registrars. NRS § 34.160 states that mandamus may be used “to

24   compel the performance of an act which the law especially enjoins as a duty resulting

25   from an office, trust or station.” But “[m]andamus will not lie to control discretionary

26   action, unless discretion is manifestly abused or is exercised arbitrarily or capriciously.”

27   Round Hill General Improvement District v. Newman, 97 Nev. 601, 603-04, 637 P.2d 534,

28   536 (1981). Moreover, “[a]n agency’s interpretation of a statute that it is authorized to

                                                   -6-
      Case 3:20-cv-00243-MMD-WGC Document 78 Filed 05/20/20 Page 7 of 11



 1   execute is entitled to deference ‘unless it conflicts with the constitution or other statutes,

 2   exceeds the agency’s powers, or is otherwise arbitrary and capricious.’” Nuleaf CLV

 3   Dispensary, LLC v. State, Department of Health and Human Servs., 134 Nev. 129, 133,

 4   414 P.3d 305, 308 (2017). (quoting Cable v. State ex rel. Emp’rs Ins. Co. of Nev., 122 Nev.

 5   120, 126, 127 P.3d 528, 532 (2006)).

 6         Here, NRS § 293.345(1) is silent as to whether ballots may be mailed to inactive

 7   voters as well as active voters. The Secretary has deferred to the discretion of Clark

 8   County election officials regarding the decision to mail ballots to inactive voters. This

 9   decision is entitled to deference because it was not arbitrary and capricious, nor did it

10   exceed the powers granted to the Secretary of State pursuant to NRS § 293.247.

11         The same is true of the Secretary’s decision to give county clerks the discretion to

12   establish the appropriate number of polling locations and field registrars within their

13   individual counties, based upon fiscal concerns, staffing and training challenges, and

14   related logistical complications.    As a matter of state law over which the Secretary

15   ultimately has enforcement authority, the resource allocation decisions of local elections

16   officials are not subject to review by the federal courts. See Pennhurst State School &

17   Hospital v. Halderman, 465 U.S. 89, 106 (1984) (“[T]he principles of federalism that

18   underlie the Eleventh Amendment” prohibit a federal court from granting “relief against

19   state officials on the basis of state law, whether prospective or retroactive.”).

20          With respect to alleged violations of federal law, the decisions in question are

21   entitled to judicial deference under the Anderson-Burdick balancing test, as discussed in

22   the Court’s order of April 30, 2020. See Paher, 2020 WL 2089813, *4–5. However, the

23   Court need not repeat the Anderson-Burdick analysis from its prior decision because

24   Plaintiffs have not alleged any new facts that would give them standing to pursue their

25   claims under 42 U.S.C. § 1983 and the U.S. Constitution. 2 In fact, their new allegations

26

27         2   Just in case the Court is inclined to revisit its findings on the questions of
     standing or relative burdens (Anderson-Burdick), the Secretary incorporates herein by
28
     reference the arguments set forth in her opposition to Plaintiffs’ first motion for injunctive
     relief. (ECF No. 28).
                                                 -7-
      Case 3:20-cv-00243-MMD-WGC Document 78 Filed 05/20/20 Page 8 of 11



 1   contradict their previous argument as to why they have standing. Plaintiffs previously

 2   argued that vote-by-mail processes are vulnerable to manipulation and fraud, such that

 3   their votes would likely be diluted by illegal votes. (ECF No. 1, at 9:8–24; ECF No. 2 at 5–

 4   6). But now they object to the addition of in-person voting processes in Clark County

 5   despite their prior assertion that in-person processes are superior to vote-by-mail

 6   processes. (ECF No. 64 at 2:14–15, 9:11–12). In summary, Plaintiffs have not bolstered

 7   their argument that they have standing to pursue their claims in federal court. Their

 8   claims remain as speculative as ever.

 9         B. Plaintiffs Fail to Connect the Notice Issue to Their Alleged Injury

10         In their second motion for injunctive relief, Plaintiffs are unusually critical of the

11   Court’s finding that the Washoe County registrar appears to have satisfied the notice

12   requirement of NRS § 293.213(5), even though notice was provided after the March

13   deadlines described at NRS § 293.205 and .206. (ECF. No 65 at 4–6). See Paher, 2020 WL

14   2089813, *10.    However, Plaintiffs do not explain how the alleged notice deficiency

15   contributed to their supposed injury, or why it is relevant given the Court’s finding that

16   the issue is rendered moot by Plaintiffs’ lack of standing. See id. As the Court noted,

17   NRS § 293.205 and .206 are concerned with adjustments to precinct boundaries. Id. at *9.

18   The decision to implement the all-mail primary election did not result in any changes to

19   precinct boundaries.   Had there been changes to precinct boundaries, advance notice

20   would have given voters and candidates alike the opportunity to object to potential

21   gerrymanders well in advance of the primary election. But gerrymanders are not at issue

22   in this case.   Plaintiffs do not, indeed cannot explain how untimely notice of a non-

23   existent adjustment to precinct boundaries contributed to their alleged injury. The notice

24   issue is purely academic.

25         C. Plaintiffs’ Delay in Seeking Further Consideration Warrants Denial of the Motion

26         “Laches is an equitable defense.” Danjaq LLC v. Sony Corp., 263 F.3d 942, 950 (9th

27   Cir. 2001). It bars a plaintiff who, “with full knowledge of the facts, acquiesces in a

28   transaction and sleeps upon his rights.” Id. at 950-51 (quotations and citations omitted).

                                                 -8-
      Case 3:20-cv-00243-MMD-WGC Document 78 Filed 05/20/20 Page 9 of 11



 1   A defendant is entitled to relief under the doctrine where the defendant proves “both an

 2   unreasonable delay by the plaintiff and prejudice to itself.” Couveau v. Am. Airlines, Inc.,

 3   218 F.3d 1078, 1083 (9th Cir. 2000). Here, Plaintiffs slept on their purported rights.

 4         Specifically, Plaintiffs did nothing between the April 30, 2020 order of this Court

 5   and the filing of their amended complaint and second amended complaint. Consistent

 6   with conducting a mostly mail election, all county clerks have already mailed voters their

 7   ballots during this intervening two weeks. As of the filing date of the second motion, only

 8   twenty-six days remain to the June 9 primary date. Plaintiffs’ requested relief would

 9   cause prejudice to the Secretary’s efforts to run the June 9 primary during the ongoing

10   public health emergency.     Laches prevents Plaintiffs from obtaining equitable relief

11   following their unreasonable delay.

12         Further, the Supreme Court has cautioned courts not to judicially alter election

13   systems on the eve of voting. Purcell v. Gonzalez, 541 U.S. 1, 5-6 (2006). This Court

14   recognized the importance of adhering to the Purcell principle in its April 30, 2020 order.

15   (Id. at 22:3-5; 23:14–16.) Now, after more than two weeks of additional delay caused by

16   Plaintiffs, the caution proffered by Purcell weighs even more heavily against Plaintiffs’

17   last-moment request for judicial interference with the Secretary’s administration of the

18   June primary.

19   IV.   CONCLUSION

20         Plaintiffs attempt to advance a legislative agenda in the guise of a civil rights

21   lawsuit.   While there is certainly an appropriate balance between voter access

22   concerns and election-integrity concerns, it is not the role of the federal judiciary to

23   find that balance in the absence of a justiciable case or controversy. For this reason,

24   and the other reasons discussed above, the Court should deny Plaintiffs’ second

25   motion for a preliminary injunction, and dismiss its claims pursuant to Fed. Rule

26   Civ. Proc. 12(b)(1) for lack of subject matter jurisdiction.

27         Alternatively, because the belated second motion is untimely and lacking in

28   relevant factual details, it does not warrant extraordinary relief during the conduct of a

                                                 -9-
      Case 3:20-cv-00243-MMD-WGC Document 78 Filed 05/20/20 Page 10 of 11



 1   mostly-mail election. Given the repetitive nature of Plaintiffs’ motion, it should be denied

 2   without hearing.

 3         DATED this 20th day of May 2020.

 4                                          AARON D. FORD
                                            Attorney General
 5
                                            By:     Gregory L. Zunino
 6                                                  GREGORY L. ZUNINO
                                                    Deputy Solicitor General
 7                                                  gzunino@ag.nv.gov
                                                    CRAIG NEWBY
 8                                                  Deputy Solicitor General
                                                    cnewby@ag.nv.gov
 9
                                            Attorneys for Secretary of State
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
28

                                                  -10-
      Case 3:20-cv-00243-MMD-WGC Document 78 Filed 05/20/20 Page 11 of 11



 1                                   CERTIFICATE OF SERVICE

 2          I certify that I am an employee of the Office of the Attorney General, State of

 3   Nevada, and that on this 20th day of May, 2020, I filed and served with this Court’s

 4   CM/ECF       electronic    filing   system,    NEVADA       SECRETARY          OF   STATE’S

 5   CONSOLIDATED MOTION TO DISMISS AND OPPOSITION TO PLAINTIFFS’

 6   SECOND MOTION FOR PRLIMINARY INJUNCTION, listed below will be served by

 7   this Court’s electronic notification system:

 8   David O’Mara, Esq.
     David@omaralaw.net
 9   Attorneys for Plaintiffs
10   James Bopp, Jr., Esq.
     Richard E. Coleson, Esq.
11   Corrine L. Youngs, Esq.
     Amanda L. Narog, Esq.
12   jboppjr@aol.com
     rcoleson@bopplaww.com
13   cyoungs@bopplaw.com
     anarog@bopplaw.com
14   Pro Hac Vice Pending
     Attorneys for Plaintiffs
15
     Henry J. Brewster, Esq.
16   Abha Khanna, Esq.
     Courtney A. Elgart, Esq.
17   Jonathan P. Hawley, Esq.
     Marc Erik Elias, Esq.
18   Daniel Bravo, Esq.
     Bradley Scott Schrager, Esq.
19   hbrewster@perkinscoie.com
     akhanna@perkinscoie.com
20   celgart@perkinscoie.com
     jhawley@perkinscoie.com
21   melias@perkinscoie.com
     dbravo@wrslawyers.com
22   bschrager@wrslawyers.com
     Herbert Kaplan, Esq.
23   hkaplan@da.washoecounty.us
     Attorneys for Defendant Registrar of Voters
24

25

26                                                    _____________      ________
                                                      An employee of the Office
27
                                                      of the Attorney General
28

                                                    -11-
